DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 2/14/2020, 6/13/2022, 7/21/2022 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 3/14/2019. 
Status of Application
Claims 1-8 are pending. Claims 4-8 have been added. Claims 1 and 3 have been amended. Claims 1 and 3 are the independent claims. This FINAL Office action is in response to the “amendments and remarks” received on 10/3/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 10/3/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the Title objection, applicants “Amendment and Remarks” have been fully considered and are persuasive. The Title objection has been withdrawn.
With respect to the claim interpretations under 35 U.S.C. § 112 (f), applicants “Amendment and Remarks” have been fully considered and were persuasive.  The claim interpretations under 35 U.S.C. § 112 (f) have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were not persuasive. 
With respect to Claim 1: Applicant remarks “the Office Action provides many reasonable interpretations of "is not provided in a cabin." As breadth of claim language is not to be equated with indefiniteness (MPEP 2173.04), such features are not indefinite” and the Office respectfully disagrees.
It remains the Office’s stance that the claims are still indefinite. The Office did not reject the claims over breadth, rather metes and bounds. What does “provided in a cabin” mean? What would and what would not be considered this? How does the Office apply prior art, if the metes and bounds are unclear? As currently presented, the Claims fail to clearly recite the metes and bounds of the claims and are thus indefinite. Therefore the claim rejections for Claim 1 under 35 U.S.C. § 112 (b) remain.
With respect to Claim 2: Applicant remarks “As to claim 2, as the vehicle is not provided with a steering device, Applicant wishes to call this value a "virtual" steering angle. Thus, for example, "it is possible to control a vehicle based on a control logic of a control device for a vehicle that is operated by a conventional steering device." See para 26 of the published specification. Claim 2 is not indefinite” and the Office understands. 
Based on applicant remarks, it appears any digital value of steering would read on virtual angle, and the Office will interpret this as such. Therefore the claim rejections for Claim 2 under 35 U.S.C. § 112 (b) has been withdrawn.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the above Office Action.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections for Claim 3 under 35 U.S.C. § 101 has been withdrawn.
With respect to the claim rejections of Claim 1-3 under 35 U.S.C. § 102 and 103, applicants “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant remarks “Lavoie does not speak to determining a corrected parameter relating to the angle of the wheel from the parameter and a value detected by the relative angle sensor; storing the corrected parameter; and controlling traveling of the vehicle based on the corrected parameter” and the Office respectfully disagrees.
It remains the Office’s stance that the cited prior art renders the claims obvious. Lavoie discloses “Another proposed solution is to store a learned angle at the time the vehicle is powered off and retrieve the stored angle at power on. The stored angle is a tentative angle until which time the vehicle moves and can confirm or reject the stored angle as a correct steering angle” [Lavoie, ¶ 003] and “the controller 50 so that the new steering angle position may be detected and stored in memory” [Lavoie, ¶ 0014]. Thus, it remains the Office’s stance that Lavoie clearly discloses the corrected parameter and controlling travel of the vehicle accordingly. 
Applicant further remarks that the other prior arts of record fail to cure the deficiencies of the independent claims, and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims no longer contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “is not provided in a cabin” and this limitation is unclear. First, “is not provided”, does this mean was not built or come standard in the vehicle? Or does this mean located? Further, where are the boundaries of the “cabin”? Is this mean the plastic of the dash, or is there a distinct cabin and not cabin portion? Finally, it states “the steering device is not in the cabin” and what are the metes and bounds of the steering device? Are the wires or coupling count? Or does this just mean the controller? It is unclear what is considered the boundaries of “the steering device” thus the claims are indefinite. The Office is going to interpret any system that couples with a steering system as reading on this limitation. Appropriate action is required.
Claim 3 is rejected under the same rational as Claim 1.
Claim 2 states “a virtual steering angle” and it is unclear what the metes and bounds of this limitation are? Are not all measured steering angles, a virtual data set saved representing the actual angle? Therefore, it is unclear what the is being claimed and thus it is indefinite. The Office will interpret any steering angle saved as reading on this claim. Appropriate action is required.
Claim 4 is rejected under the same rational as Claim 2.
Claim 5 states “a steering shaft is not provided in the vehicle cabin” and this limitation is unclear. First, “is not provided”, does this mean was not built or come standard in the vehicle? Or does this mean located? Further, where are the boundaries of the “cabin”? Is this mean the plastic of the dash, or is there a distinct cabin and not cabin portion? Finally, it states “a steering shaft is not provided in the cabin” and what are the metes and bounds of the steering shaft? Are the wires or coupling count that perhaps are seen by user? Or does this just mean the controller or the steering mechanism? It is unclear what is considered the boundaries of “the steering shaft” thus the claims are indefinite. The Office is going to interpret any system that couples with a steering system as reading on this limitation. Appropriate action is required.
Claim 7 is rejected under the same rational as Claim 5.
Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 are rejected under 35 USC 103 as being unpatentable over Lavoie et al. (United States Patent Publication 2011/0190982) in view Reise et al. (United States Patent Publication 2021/0016830).
With respect to Claim 1: While Lavoie discloses “A control device for an autonomous driving system for a vehicle in which a steering device configured to be mechanically coupled to a wheel is not provided in a vehicle cabin” [Lavoie, ¶ 0002-0003, 0011-0014]; 
“the control device comprising a processor configure to store a parameter relating to an angle of the wheel calculated from a value of a relative angle sensor configured to detect a relative angle of the wheel” [Lavoie, ¶ 0002-0003, 0011-0014]; 
“read the parameter a time of next power supply restart” [Lavoie, ¶ 0002-0003, 0011-0014]; 
“determine a corrected parameter relating to the angle of the wheel from the parameter and a value detected by the relative angle sensor store the corrected parameter: and” [Lavoie, ¶ 0002-0003, 0011-0014];
“and control traveling of the vehicle based on the corrected parameter” [Lavoie, ¶ 0002-0003, 0011-0014];
Lavoie does not specifically state the vehicle is an autonomous vehicle. Reise, which is also a vehicle control system which uses steering wheel angles and further “A control method for an autonomous driving vehicle” [Reise, ¶ 0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Reise into the invention of Lavoie to not only include saving steering angle values for startup and vehicle control as Lavoie discloses but to also use steering systems in autonomous vehicle systems as taught by Reise with a motivation of creating a more robust system that increasing user safety [Reise, ¶ 0017]. Additionally,  the claimed invention is merely a combination of old, well known elements such as steering wheel angle storing and using upon start up and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 2: Lavoie discloses “The control device according to claim 1, wherein the parameter relating to the angle of the wheel is a virtual steering angle” [Lavoie, ¶ 0002-0003, 0011-0014].
With respect to Claim 5: While Lavoie discloses “A control device for a vehicle in which a steering device configured to be mechanically coupled to a wheel” [Lavoie, ¶ 0002-0003, 0011-0014]; 
Lavoie does not specifically state the vehicle is an autonomous vehicle or that the vehicle could not have steering systems in their cabin.
Reise, which is also a vehicle control system which uses steering wheel angles and further “A control method for an autonomous driving vehicle” [Reise, ¶ 0027];
“wherein the vehicle is one in which a steering shaft is not provided in the vehicle cabin” [Reise, ¶ 0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Reise into the invention of Lavoie to not only include saving steering angle values for startup and vehicle control as Lavoie discloses but to also use steering systems in autonomous vehicle systems as taught by Reise with a motivation of creating a more robust system that increasing user safety [Reise, ¶ 0017]. Additionally,  the claimed invention is merely a combination of old, well known elements such as steering wheel angle storing and using upon start up and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 6: Lavoie discloses “The control device according to claim 2, wherein the virtual steering angle is usable by control logic of a control device for a vehicle that includes the steering device to control the traveling of the vehicle” [Lavoie, ¶ 0002-0003, 0011-0014].
With respect to Claims 3-4 and 7-8: all limitations have been examined with respect to the device in claims 1-2 and 5-6. The method taught/disclosed in claims 3-4 and 7-8 can clearly perform on the device of claims 1-2 and 5-6. Therefore claims 3-4 and 7 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669